DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sunwoo Lee (Reg# 43,337) on May 25, 2021.
The application has been amended as follows:
Claim 7 is amended to read:
The moving fingerprint recognition apparatus of claim 1, wherein 
a resolution of the fingerprint data of each frame of the plurality of frames acquired from the fingerprint sensor is lower than resolution of the fingerprint recognition data.

Claim 16 is amended to read:
A moving fingerprint recognition apparatus comprising: 
a pixel array including a plurality of pixels; 
a touch sensor disposed on the pixel array and sensing a touch; 5Application No. 16/544,017Attorney Docket No.: 085246-630005

a display driver configured to drive the pixel array; 
a touch operation circuit configured to drive the touch sensor to continuously sense touch positions of a finger touching that moves through the touch sensor during a time for a plurality of frames, to calculate touch coordinates of each frame of the plurality of frames from an output of the touch sensor corresponding to the plurality of frames, and to store the touch coordinates in a memory; 
a fingerprint operation circuit configured to drive the fingerprint sensor, to continuously sense a fingerprint of the finger touching that moves on a surface of a display through the fingerprint sensor during the time for the plurality of frames, to acquire fingerprint data of each frame of the plurality of frames from an output of the fingerprint sensor corresponding to the plurality of frames, and to store the fingerprint data in the memory; and a controller configured to control operation of the display driver, the touch operation circuit, the fingerprint operation circuit and the memory, wherein the fingerprint operation circuit receives the touch coordinates and the fingerprint data of the plurality of frames from the memory and acquires fingerprint recognition data by synthesizing the fingerprint data of the plurality of frames through up-scaling, to enlarge a size of the fingerprint data of the plurality of frames, and summing.




REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's arguments are generally persuasive in light of the most recent response and amendments made after the non-final rejection.  The prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, the combination of all claim 11 element limitations as amended, or the combination of all claim 16 element limitations as amended.  Specifically, in regard to claims 1 and 16 the prior art of record at least does not expressly teach the concept of wherein the fingerprint operation circuit receives the touch coordinates and the fingerprint data of the plurality of frames from the memory and acquires fingerprint recognition data by synthesizing the fingerprint data of the plurality of frames through up-scaling, to enlarge a size of the fingerprint data of the plurality of frames, and summing. In addition, in regard to claim 11 the prior art of record at least does not expressly teach the concept of receiving the touch coordinates and the fingerprint data of the plurality of frames from the memory, and acquiring fingerprint recognition data by up-scaling, to enlarge a size of the fingerprint data of the plurality of frames, summing and synthesizing the fingerprint data of the plurality of frames.  Therefore, independent claims 1, 11, and 16 contain allowable subject matter, and are allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621